Order, Supreme Court, Bronx County (Mitchell Danziger, J.), entered December 27, 2011, which, in an action for personal injuries allegedly sustained when plaintiff pedestrian was struck by defendants’ vehicle as she crossed the street, denied plaintiff’s motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
Summary judgment in plaintiffs favor was properly denied since the conflicting accounts of plaintiff and defendant driver raise triable issues of fact as to how the accident occurred (see Negron v Garcia, 85 AD3d 513 [2011]). Concur — Saxe, J.P., Sweeny, Acosta, Freedman and Román, JJ.